DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a method of contacting an apparatus with silicon nitride with a pathogen, classified in A61L 31/028, A61L 31/02. 
II. Claims 10-18, drawn to a method of contacting silicon nitride with a pathogen, classified in C01B/068.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Diverse classification and different search strategy.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney A. Krepel on 2/5/2020 a provisional election was made with traverse to prosecute the invention of I, claims 1-9.  s 10-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. Claims 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adiga et al. (“Nanoporous membranes for medical and biological applications” . 
Adiga does not teach wherein the implant itself is made from silicon nitride instead of just the coating. However, Bernero teaches that it is well known to form biomedical implants themselves from silicon nitride due to its known toughness. Therefore one of ordinary skill in the art at the time of invention would have considered it obvious to use the silicon nitride of Bernero as the implant material of Adiga, coat said implant as taught by Adiga, because Bernero shows that silicon nitride is a desirable base material for biomedical implants. Bernero further teaches that silicon nitride implants are known to have toughnesses. Adiga in view of Bernero does not teach applying a coating after the roughening step. However, Ripamonti teaches that when applying silicon nitride coatings to medical implants it is common to follow such a step with a step of applying BMPs to the surface of the coating to aid in the ingrowth of bone (col. 2, lines 49-52). Therefore in a stituation wherein an implant of Adiga in view of Bernero were to be used for bone implantation or substitute, the Artisan in the field  would have considered it obvious to coat the implant of Adiga in view of Bernero with BMPs as done by Ripamonti because Ripamonti shows that doing so is beneficial to the bone ingrowth process. With respect to the silicon nitride concentration an Artisan in the field would have been motivated to determine the optimum concentration range. Absent a showing of the benefit of instant concentration range over prior art concentration range, the prior art concentration make obvious the instant concentration range. With respect to the apparatus being in contact with the pathogen for 1 minute, the Artisan would have been expected to determine the optimum time of silicon nitride-apparatus exposure in order to ensure the control of pathogen by the silicon nitride-apparatus.

Claims 1,2,5,7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al.(20100040655; 2/18/2010). Ren et al. teach an article of protective clothing such as gloves, face mask, surgical mask(apparatus materials) being coated with a number of compounds including silicon nitride. Ren et al. teach the compounds such as silicon nitride being used to coat the clothing having a particle size ranging up to 100 nm. Ren et al. teach nanoparticles preferably exist as a dry powder. Ren et al. teach that compound coating the protective clothing is effective in controlling viruses such as Influenza. See abstract, paragraph 19 and claims. Figures 8-10 and Table 5 demonstrate that the silicone nitride is effective in reducing avian H5N1 Influenza NIBRG-14 virus. Ren et al. at paragraph 59 suggest a method of using silicon nitride in human medicine to control viral transmission, i.e., filters may be used to filter liquids. Such filters may be composed of any suitable fibre such silicon nitride. “Filters used to filter liquids may be used to filter potable liquids for human or animal consumption, water for general domestic use, fluids for medical use, such as plasma or saline solutions, or pharmaceutical formulations for injection, or other biological liquids which may come into contact with a patient”(see paragraph 70). With respect to the silicon nitride concentration an Artisan in the field would have been motivated to determine the optimum concentration range. Absent a showing of the benefit of instant concentration range over prior art concentration range, the prior art concentration make obvious the instant concentration range. With respect to the apparatus being in contact with the pathogen for 1 minute, the Artisan would have been expected to determine the optimum time of silicon nitride-apparatus exposure in order to ensure the control of pathogen by the silicon nitride-apparatus.

Claims 1-9 are is/are rejected under 35 U.S.C. 103 as being obvious over McEntire et al.(US 20130302509; 11/14/2013).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). McEntire et al. ‘509 teach a method of controlling bacteria(Staphylococcus epidermidis, Staphylococcus aureus, Pseudomonas aeruginosa, Escherichia coli, and Enterococcus) comprising treating/coating an implant(apparatus) with silicon nitride. See example 1 in ;509. It naturally flows that influenza would be controlled as recited in instant claims since like instant claims McEntire et al. ‘509 applies silicon nitride onto and inside the implant. With respect to the silicon nitride concentration an Artisan in the field would have been motivated to determine the optimum concentration range. Absent a showing of the benefit of instant concentration range over prior art concentration range, the prior art concentration make obvious the instant concentration range. With respect to the apparatus being in contact with the pathogen for 1 minute, the Artisan would have been expected to determine the optimum time of silicon nitride-apparatus exposure in order to ensure the control of pathogen by the silicon nitride-apparatus.

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 1-9 are is/are rejected under 35 U.S.C. 103 as being obvious over McEntire et al.(US 20130236854; 9/12/2013).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). McEntire et al. ‘854 teach bone anchor implant(apparatus) comprising silicon nitride that controls bacteria(pathogen), abstract and claims. It naturally flows that influenza would be controlled as recited in instant claims since like instant claims McEntire et al. ‘854 applies silicon nitride onto and inside the implant. With respect to the silicon nitride concentration an Artisan in the field would have been motivated to determine the optimum concentration range. Absent a showing of the benefit of instant concentration range over prior art concentration range, the prior art concentration make obvious the instant concentration range. With respect to the apparatus being in contact with the pathogen for 1 minute, the Artisan would have been expected to determine the optimum time of silicon nitride-apparatus exposure in order to ensure the control of pathogen by the silicon nitride-apparatus.

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 1-9 are is/are rejected under 35 U.S.C. 103 as being obvious over McEntire et al.(US 20160339144; 08/5/2016; CIP US 13/890880; 5/9/2013).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). McEntire et al. ‘144 teach a method of controlling bacteria(Staphylococcus epidermidis, Staphylococcus aureus, Pseudomonas aeruginosa, Escherichia coli, and Enterococcus) comprising treating/coating an implant(apparatus) with silicon nitride. See example 1 in ‘144. It naturally flows that influenza would be controlled as recited in instant claims since like instant claims McEntire et al. ‘144 applies silicon nitride onto and inside the implant. With respect to the silicon nitride concentration an Artisan in the field would have been motivated to determine the optimum concentration range. Absent a showing of the benefit of instant concentration range over prior art concentration range, the prior art concentration make obvious the instant concentration range. With respect to the apparatus being in contact with the pathogen for 1 minute, the Artisan would have been expected to determine the optimum time of silicon nitride-apparatus exposure in order to ensure the control of pathogen by the silicon nitride-apparatus.

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claims 1-9 are is/are rejected under 35 U.S.C. 103 as being obvious over McEntire et al.(US 20170197014; 07/13/2017; CIP US 13/890876; 5/9/2013).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). McEntire et al. ‘876 teach a method of controlling bacteria(Staphylococcus epidermidis, Staphylococcus aureus, Pseudomonas aeruginosa, Escherichia coli, and Enterococcus) comprising treating/coating an implant(apparatus) with silicon nitride. See example 1 in ‘876. It naturally flows that influenza would be controlled as recited in instant claims since like instant claims McEntire et al. ‘876 applies silicon nitride onto and inside the implant. With respect to the silicon nitride concentration an Artisan in the field would have been motivated to determine the optimum concentration range. Absent a showing of the benefit of instant concentration range over prior art concentration range, the prior art concentration make obvious the instant concentration range. With respect to the apparatus being in contact with the pathogen for 1 minute, the Artisan would have been expected to determine the optimum time of silicon nitride-apparatus exposure in order to ensure the control of pathogen by the silicon nitride-apparatus.

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.



Claims 1-9 are is/are rejected under 35 U.S.C. 103 as being obvious over McEntire et al.(US 9925295; 03/27/2018; CIP US 13/890880; 5/9/2013).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). McEntire et al. ‘295 teach a method of controlling bacteria(Staphylococcus epidermidis, Staphylococcus aureus, Pseudomonas aeruginosa, Escherichia coli, and Enterococcus) comprising treating/coating an implant(apparatus) with silicon nitride. See example 1 in ;295. It naturally flows that influenza would be controlled as recited in instant claims since like instant claims McEntire et al. ‘295 applies silicon nitride onto and inside the implant. With respect to the silicon nitride concentration an Artisan in the field would have been motivated to determine the optimum concentration range. Absent a showing of the benefit of instant concentration range over prior art concentration range, the prior art concentration make obvious the instant concentration range. With respect to the apparatus being in contact with the pathogen for 1 minute, the Artisan would have been expected to determine the optimum time of silicon nitride-apparatus exposure in order to ensure the control of pathogen by the silicon nitride-apparatus.

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7,9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,5,7-13,16,19,21 of U.S. Patent No. 10806831. Although the claims at issue are not identical, they are not patentably distinct from each other because both USPN and instant application claims make claim to an apparatus(implant) coated with silicon nitride or wherein silicon nitride is contained within the apparatus(implant). Both USPN claims and instant claims make claim to an apparatus(implant) that comes in contact with humans externally or internally. USAN claims differ from the instant claims in that the USPN claims are drawn to the species implant while instants make claim to genus apparatus treated with the silicon nitride. Thus, the species implant renders obvious the genus apparatus since implant is an apparatus. Instant Specification at paragraph 60 defines implant as an apparatus. 
Claims 1-7,9  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17029534 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both USAN ‘534 and instant application claims make claim to an apparatus(implant) coated with silicon nitride or wherein silicon nitride is contained within the apparatus(implant). Both USPN ‘534 claims and instant claims make claim to an apparatus(implant) that comes in contact with humans externally or internally. USAN ‘534 claims differ from the instant claims in that the USPN claims are drawn to the species implant while instants make claim to genus apparatus treated with the silicon nitride. Thus, the species implant renders obvious the genus apparatus since implant is an apparatus. Instant Specification at paragraph 60 defines implant as an apparatus. 
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 4 recites, “pathogen is … prevented at the location.” The Experimental data in the Specification is to reducing, not preventing, pathogens at a location. See Examples in the instant Specification. Additional experimental data would be needed to show that the apparatus coated with silicon prevents pathogens at a location.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "inactivating" in claims 1-9 is a relative term which renders the claim indefinite.  The term "inactivating" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALTON N PRYOR/           Primary Examiner, Art Unit 1616